Citation Nr: 0934479	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to October 
1969, January 1971 to January 1973, and April 1973 to October 
1986.  He died in October 2005.  The appellant is the 
Veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2009, the Board requested Veteran's Health 
Administration advisory medical opinions regarding the cause 
of the Veteran's death.  These opinions were provided in June 
2009.  Received from the appellant in August 2009, were 
several items of evidence, including a May 2007 letter from 
"E.D."O.D.  In that letter, Dr. E.D. expressed an opinion 
pertinent to the issue on appeal and favorable to the 
appellant's claim.  Although this physician had previously 
provided a letter regarding the Veteran's death, in the May 
2007 letter she provided an opinion not already of record.  
This letter post-dates the RO's last review of the evidence.  

Accompanying the evidence submitted in August 2009, was the 
appellant's endorsement that she wanted her case remanded to 
the RO for review of the evidence she had submitted.  

Therefore, the Board must remand this matter for 
consideration of the evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Review all evidence of record, 
including that which has been added to the 
record since the April 2007 Statement of 
the Case was issued, and conduct any 
additional development, if indicated.  

2.  Then, readjudicate the issue on 
appeal.  If the benefit sought by the 
appellant is not granted in full, provide 
the appellant and her representative with 
a supplemental statement of the case and 
allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




